Citation Nr: 1317428	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral pes planus.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The appellant served on active duty from July 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the reopening of the claim for service connection for bilateral pes planus.  

In January 2012, the appellant revoked the appointment of Disabled American Veterans (DAV) as his power of attorney (POA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts, in essence, that his bilateral pes planus was aggravated by his active duty service.  

A review of the record indicates, in pertinent part, that in January 2012, the appellant advised VA that DAV was no longer his representative.  He stated that he had appointed Texas Veterans Commission as his POA.  Unfortunately, no Appointment of Veterans Service Organization As Claimant's Representative (VA Form 21-22) nor a Statement of Accredited Representative in Appealed Case (VA Form 646) has been submitted by Texas Veterans Commission.  

The provisions of 38 C.F.R. § 20.600(a) (2012) indicates, an appellant is will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  The appellant is entitled to this representation.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Texas Veterans Commission and request that the appellant's signed POA in favor of their organization and a VA Form 646 be submitted on the appellant's behalf.  

2.  Thereafter, the case should be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


